Opinion
issued March 31, 2011
 
 

 
 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01B09B00491BCV
 

 
GAIL STEWART, Appellant
 
V.
 
HOUSTON HOUSING AUTHORITY,
Appellee
 

 
On Appeal from the County
Civil Court at Law No. 2
 Harris County, Texas
Trial Court Cause No. 868471
 

 
MEMORANDUM
OPINION




Appellant Gail Stewart has failed to timely
file a brief.  See Tex. R. App. P. 38.8(a) (failure of
appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellant did not
adequately respond.  See Tex. R. App. P. 42.3(b) (allowing
involuntary dismissal of case).
We dismiss the appeal for want of prosecution
for failure to timely file a brief.  
We dismiss any pending motions as moot.
PER
CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Brown.